


Exhibit 10.22

 

Execution Version

 

 

AMENDED AND RESTATED TAX SHARING AGREEMENT

 

This Amended and Restated Tax Sharing Agreement (the “Agreement”) dated as of
January 30, 2004 is between The Renco Group, Inc., a New York corporation
(“Renco”), and The Doe Run Resources Corporation, a New York corporation
(“DoeRun” or the “Company”) (sometimes referred to herein individually as
“Party”, or together, as “Parties”).

 

WHEREAS, Renco and its stockholders have elected to file “S Corporation”
(“S Election”) income tax returns permitted by Section 1362(a) of the Internal
Revenue Code of 1986, as amended (the “Code”) and similar laws of other
jurisdictions; and

 

WHEREAS, Renco has elected to make DoeRun a qualified sub-chapter S subsidiary
(QSSS, as defined below) together with its domestic subsidiaries permitted by
Section 1361(b)(3)(B) (ii) of the Code and similar laws of other jurisdictions;
and

 

WHEREAS, Renco, if not for the S Election, is the common parent corporation of
an affiliated group of corporations (the “Renco Consolidated Return Group”)
within the meaning of Section 1504(a) of the Code; and

 

WHEREAS, DoeRun, if not for the QSSS election, is a member of the affiliated
group of corporations with respect to which Renco is the common parent
corporation; and

 

WHEREAS, the Renco Consolidated Return Group has filed in the past and may file
in the future consolidated income tax returns permitted by Section 1501 of the
Code and similar laws of other jurisdictions; and

 

WHEREAS, on October 29, 2002, Renco and DoeRun entered into that certain Tax
Sharing Agreement (the “Existing Tax Sharing Agreement”), pursuant to which
Renco and DoeRun agreed upon a method of determining the financial consequences
to each Party resulting from the filing of consolidated, combined or “S
corporation” income tax returns; and

 

WHEREAS, Renco and DoeRun desire to amend and restate the provisions of the
Existing Tax Sharing Agreement so as to clarify the intent of the parties
thereto;

 

NOW, THEREFORE in consideration of the premises and mutual covenants herein
contained, the Parties hereby agree that the Existing Tax Sharing Agreement is
hereby amended and restated to read as follows:

 

1.                                       Definitions.  For the purposes of this
Agreement, the terms set forth below shall have the following meanings.

 

“Combined State Tax” means, with respect to each state or local taxing
jurisdiction, any income or franchise tax payable to such state or local taxing
jurisdiction in which a member of the Doe-Run Group, as defined below, files tax
returns with a member of a Renco Consolidated Return Group that is not also a
member of the DoeRun Group on a consolidated, combined or unitary basis for
purposes of such income or franchise tax.

 

--------------------------------------------------------------------------------


 

“DoeRun Combined State Tax Liability” shall mean, with respect to any taxable
year, an amount of Combined State Taxes, including any interest, penalties and
other additions to such taxes for such taxable year determined by taking the
total separately computed state income or franchise tax liabilities of the
DoeRun Group.

 

“DoeRun Current Combined State Income Tax Provision” shall mean, with respect to
any financial statement year, the sum of the DoeRun Group’s current combined
state income tax provision determined in accordance with U.S. Generally Accepted
Accounting Principles (“GAAP”), recorded on the DoeRun Group’s books and records
and reported in the DoeRun Group’s published financial statements.

 

“DoeRun Current Federal Income Tax Provision” shall mean, with respect to any
financial statement year, the sum of the DoeRun Group’s current federal income
tax provision determined in accordance with U.S. Generally Accepted Accounting
Principles (“GAAP”), recorded on the DoeRun Group’s books and records and
reported in the DoeRun Group’s published financial statements.

 

“DoeRun Federal Built-in Gain Tax” shall mean, with respect to any taxable year,
an amount calculated using the DoeRun Net Recognized Built-in Gain multiplied by
the rate defined in section 1374(b)(1) of the Code.

 

“DoeRun Federal Income Tax Dividend” shall mean, with respect to any taxable
year that DoeRun is a QSSS, the amount calculated in the manner that the DoeRun
Federal Income Tax Liability would be calculated if DoeRun was a C corporation
less the DoeRun Federal Built-in Gains Tax with respect to such year.

 

“DoeRun Federal Income Tax Liability” shall mean, with respect to any taxable
year or portion thereof, the sum of the DoeRun Group’s Federal Income Tax
liability and any interest, penalties and other additions to such taxes for such
taxable year, computed as if the DoeRun Group was not and never was part of the
Renco Consolidated Return Group, but rather was a separate affiliated group of
corporations filing a consolidated United States Federal Income Tax return
pursuant to Section 1501 of the Code (provided, however, that transactions with
members of the Renco Non-DoeRun Group, as defined below, shall be reflected on a
cash basis and according to the provisions of the consolidated return
regulations promulgated under the Code governing inter-company transactions).
Such computation shall be made: (A) without regard to the income, deductions
(including net operating loss and capital loss deductions) and credits in any
year of any member of the Renco Consolidated Return Group that is not a member
of the DoeRun Group, (B) for any period in which DoeRun terminates a LIFO
election by adding in the DoeRun LLFO Recapture Amount, (C) with regard to net
operating loss carrybacks, capital loss carryforwards and carrybacks and minimum
tax credits from earlier years of the DoeRun Group, (D) with regard to the
DoeRun Net Operating Loss Carryforward, (E) neither the Company nor any of its
subsidiaries shall take into account (i) any income attributable to the
Refinancing COD Income or (ii) any ancillary effect of any such Refinancing COD
Income on the tax basis of the assets of the Company or of any of its
subsidiaries as provided in Sections 108 and/or 1017 of the Code, (F) as though
the highest rate of tax specified in Section 11(b) of the Code were the only
rate set forth in that subsection, and (G) reflecting the positions, elections
and accounting methods and periods used with respect to the DoeRun Group in
preparing the Renco

 

2

--------------------------------------------------------------------------------


 

consolidated Federal Income Tax return. However, until the obligations of the
DoeRun Refinancing are satisfied the computation under this section will be made
as if (a) each of the DoeRun and its subsidiaries shall be deemed to have become
a C corporation under the Code on the day after the closing date of the DoeRun
Refinancing and (b) the Company shall be deemed to be subject to the taxes
imposed on C corporations by Subtitle A of the Code and similar provisions of
state law.

 

“DoeRun Group” shall mean DoeRun and any direct or indirect corporate
subsidiaries of DoeRun that would be eligible, from time to time, to join with
DoeRun, with respect to Federal Income Taxes, in the filing of a consolidated
United States Federal Income Tax return and, with respect to Combined State
Taxes, in the filing of a consolidated, combined or unitary income or franchise
tax return if DoeRun was not a member of the Renco Consolidated Return Group.

 

“DoeRun Group Tax” means (i) DoeRun Federal Income Tax Liability; (ii) DoeRun
Combined State Tax Liability; (iii) any other tax imposed on any member of the
DoeRun Group with respect to any taxable year, or, with respect to any taxable
year, any other tax imposed on any direct or indirect subsidiary or affiliate of
DoeRun that is not a member of the DoeRun Group, including but not limited to
any net income, alternative or add-on minimum tax, gross income, gross receipts,
sales, use, ad valorem, value added, transfer, franchise, profits, license,
withholding on amounts paid to or by any member of the DoeRun Group, payroll,
employment, excise, severance, stamp, capital stock, occupation, property, real
property gains, environmental or windfall profit tax, premium, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalty, addition to tax or additional
amount imposed by any Taxing Authority responsible for the imposition of any
such tax (United States or non-United States); and (iv) liability of any member
of the DoeRun Group for the payment of any amounts of the type described in (i),
(ii) or (iii) as a result of any express or implied obligation to indemnify any
other person.

 

“DoeRun LIFO Recapture Amount” means that amount calculated under Section 1363
of the Code not added to DoeRun’s federal taxable income for tax sharing when
Renco elected DoeRun a QSSS.

 

“DoeRun Net Operating Loss Carryforward” means for (a) any period through the
DoeRun Refinancing, the loss created only by the temporary tax book differences
as defined by the Statement of Financial Accounting Standards Board No. 109; (b)
any period starting the day after the DoeRun Refinancing, the loss as it appears
in the DoeRun Pro Forma Federal Return for federal purposes and in the DoeRun
Pro Forma State Return for state purposes.

 

“DoeRun Net Recognized Built-in Gain” shall mean, with respect to any taxable
year, an amount calculated under Section 1374 of the Code using only the assets
of DoeRun Group.

 

“DoeRun Pro Forma Combined State Return” means, for each state in which a
combined state income tax return may be filed, either a formal combined state
income tax return, or, in the alternative, a schedule on which the DoeRun
Combined State Tax Liability is reflected together with a detailed schedule of
each book/tax difference.

 

3

--------------------------------------------------------------------------------


 

“DoeRun Pro Forma Federal Return” means either a formal Form 1120, or, in the
alternative, a schedule on which the DoeRun Federal Income Tax Liability is
reflected together with a detailed schedule of each book/tax difference.

 

“DoeRun Pro Forma State Return” means, for each state in which a State Income
Tax return may be filed, either a formal state income tax return, or, in the
alternative, a schedule on which the DoeRun State Tax Liability is reflected
together with a detailed schedule of each book/tax difference.

 

“DoeRun Refinancing” means (i) that certain Credit Agreement among DoeRun, the
lenders thereunder and Regiment Capital Advisors, L.L.C. as Agent, pursuant to
which DoeRun may borrow up to $35,500,000, (ii) the Warrants issued pursuant to
that certain Warrant Agreement between Doe-Run and State Street Bank and Trust
Company, as Warrant Agent and (iii) the 11 ¾ Exchange Notes due 2008 of DoeRun.

 

“DoeRun State Built-in Gain Tax” shall mean, with respect to any taxable year
and for each state or locality, an amount calculated using the DoeRun Net
Recognized Built-in Gain multiplied by the appropriate tax rate.

 

“DoeRun State Income Tax Dividend” shall mean, with respect to any taxable year
that Doe-Run is a QSSS, the amount calculated in the manner that the DoeRun
State Income Tax Liability would be calculated if DoeRun was a C corporation
less the DoeRun State Built-in Gains Tax with respect to such year.

 

“DoeRun State Income Tax Liability” shall mean, for each state or locality with
respect to any taxable year, the sum of the DoeRun Group’s State Income Tax
liability and any interest, penalties and other additions to such taxes for such
taxable year, computed as if the DoeRun Group was not and never was part of the
Renco Consolidated Return Group, but rather was a separate affiliated group of
corporations filing a consolidated United States Federal Income Tax return
pursuant to Section 1501 of the Code (provided, however, that transactions with
members of the Renco Non-DoeRun Group, as defined below, shall be reflected on a
cash basis and according to the provisions of the consolidated return
regulations promulgated under the Code governing inter-company transactions).
Such computation shall be made: (A) without regard to the income, deductions
(including net operating loss and capital loss deductions) and credits in any
year of any member of the Renco Consolidated Return Group that is not a member
of the DoeRun Group, (B) for any period in which DoeRun terminates a LIFO
election by adding in the DoeRun LIFO Recapture Amount, (C) with regard to net
operating loss carrybacks, capital loss carryforwards and carrybacks and minimum
tax credits from earlier years of the DoeRun Group, (D) with regard to the
DoeRun Net Operating Loss Carryforward, (E) neither the Company nor any of its
subsidiaries shall take into account (i) any income attributable to the
Refinancing COD Income or (ii) any ancillary effect of any such Refinancing COD
Income on the tax basis of the assets of the Company or of any of its
subsidiaries as provided in Sections 108 and/or 1017 of the Code, (F) as though
the highest rate of tax specified in Section 11(b) of the Code were the only
rate set forth in that subsection and (G) reflecting the positions, elections
and accounting methods and periods used with respect to the DoeRun Group in
preparing the Renco consolidated Federal Income Tax return.  However, until the
obligations of the DoeRun Refinancing are satisfied the computation under this
section will be made (a) as if each of

 

4

--------------------------------------------------------------------------------


 

DoeRun and its subsidiaries shall be deemed to have become a C corporation under
the Code on the day after the closing date of the DoeRun Refinancing and (b) as
if the Company shall be deemed to be subject to the taxes imposed on C
corporations by Subtitle A of the Code and similar provisions of state law.

 

“Federal Income Tax” means any tax imposed under Subtitle A of the Code.

 

“Final Determination” shall mean (i) with respect to Federal Income Taxes, a
“determination” as defined in Section 1313(a) of the Code or execution of an
Internal Revenue Service Form 870-AD and, with respect to taxes other than
Federal Income Taxes, any final determination of liability in respect of a tax
that, under applicable law, is not subject to further appeal, review or
modification through proceedings or otherwise (including the expiration of a
statute of limitations or a period for the filing of claims for refunds, amended
returns or appeals from adverse determinations); or (ii) the payment of tax by
any member of the Renco Consolidated Return Group with respect to any item
disallowed or adjusted by a Taxing Authority (as hereinafter defined), provided
that Renco determines that no action should be taken to recoup such payment.

 

“QSSS” means a qualified sub-chapter S subsidiary as defined in Section 1361 of
the Code or a disregarded entity as defined in Treasury Regulation 301.7701-2.

 

“Refinancing COD Income” means amounts equal to the forgiveness of indebtedness
income which resulted from the transactions entered into by DoeRun on
October 29, 2002, as calculated pursuant to the applicable sections of the Code
and, as such term is used in the definition of “DoeRun State Income Tax
Liability”, such term shall also mean and include all applicable sections of any
state income tax code.

 

“Renco Non-DoeRun Group” means Renco and any direct or indirect corporate
subsidiaries or affiliates of Renco other than the DoeRun Group.

 

“Renco Non-DoeRun Group Tax” means (i) the Federal Income Tax liability of the
Renco Consolidated Return Group less the DoeRun Federal Income Tax Liability;
(ii) the Renco Combined State Tax liability less the DoeRun Combined State Tax
Liability; (iii) any other tax imposed on any member of the Renco Non-DoeRun
Group, including but not limited to, any net income, alternative or add-on
minimum tax, gross income, gross receipts, sales, use, ad valorem, value added,
transfer, franchise, profits, license, withholding on amounts paid to or by any
member of the Renco Non-DoeRun Group, payroll, employment, excise, severance,
stamp, capital stock, occupation, property, real property gains, environmental
or windfall profit tax, premium, custom, duty or other tax, governmental fee or
other like assessment or charge of any kind whatsoever, together with any
interest, penalty, addition to tax or additional amount imposed by any Taxing
Authority responsible for the imposition of any such tax (United States or
non-United States); and (iv) liability of any member of the Renco Non-DoeRun
Group for the payment of any amounts of the type described in (i), (ii) or (iii)
as a result of any express or implied obligation to indemnify any other person.

 

“State Income Tax” means any Income Tax imposed on corporations by any State of
the United States or by any political subdivision of any such State.

 

5

--------------------------------------------------------------------------------


 

“Taxing Authority” means any governmental authority (whether United States or
non-United States, and including, without limitation, any state, municipality,
political subdivision or governmental agency) responsible for the imposition of
any tax.

 

2.                                       Tax Sharing.

 

(a)  General.  As specifically provided for in Sections 2(b) through 2(d) of
this Agreement, for each financial statement year of the Renco Consolidated
Return Group ending after the effective date of this Agreement, during which
income, loss or credits against tax of the DoeRun Group are includible in the
United States consolidated Federal Income Tax return of the Renco Consolidated
Return Group or Federal Form 1120S, DoeRun shall pay to Renco an amount equal to
the sum of the DoeRun Federal Income Tax Liability and the DoeRun Federal Income
Tax Dividend for such taxable year as shown on a DoeRun Pro Forma Federal Return
plus a net amount reasonably determined by Renco to cover DoeRun Federal Income
Tax Liabilities attributable to current or prior years that is not otherwise
reflected in the DoeRun Pro Forma Federal Returns for such years.  For each
taxable year of the Renco Consolidated Return Group, ending after the effective
date of this Agreement, during which income, loss or credits against tax of the
DoeRun Group are includible in a Combined State Tax Return of Renco Consolidated
Return Group or a Renco State Tax Return as a QSSS, DoeRun shall pay to Renco an
amount equal to the DoeRun Combined State Tax Liability and the DoeRun State
Income Tax Dividend for such taxable year as shown on a DoeRun Pro Forma
Combined State Return plus a net amount reasonably determined by Renco to cover
DoeRun Combined State Income Tax Liabilities attributable to current or prior
years that is not otherwise reflected in the DoeRun Pro Forma  Federal Returns
for such years.

 

(b)  Payment of Taxes.

 

(i)  Quarterly Payments.  Not later than fifteen days after the end of each
quarter, or in the case of the last quarter of DoeRun’s financial statement
year, immediately prior to the closing of the books for such financial
statement,

 

(A)  if DoeRun is a QSSS, DoeRun shall identify the DoeRun Current Federal
Income Tax Provision and the DoeRun Current Combined State Income Tax Provision
for such quarter, determined in accordance with United States GAAP, on its
books, calculate both the DoeRun Federal Income Tax Dividend and the DoeRun
State Income Tax Dividend and immediately thereafter transfer such amounts, in
cash, to Renco together with both a DoeRun Pro Forma Federal Return and a DoeRun
Pro Forma State Return for each state in which the Company or its subsidiaries
is or would be required to file a tax return or

 

(B)  if DoeRun is not a QSSS, DoeRun shall identify the DoeRun Current Federal
Income Tax Provision and the DoeRun Current Combined State Income Tax Provision
for such quarter, determined in accordance with United States GAAP, on its books
and immediately thereafter transfer such amount, in cash, to Renco together

 

6

--------------------------------------------------------------------------------


 

with both a DoeRun Pro Forma Federal Return and a DoeRun Pro Forma State Return
for each state in which the Company or its subsidiaries is or would be required
to file a tax return.

 

(ii)  Preparation and Delivery of Estimated Pro Formas. On the date that is
seven business days prior to the due date (currently January 15th) for the Renco
Consolidated Return Group’s consolidated Federal Income Tax return or the Renco
Federal Form 1120S, DoeRun shall deliver to Renco a DoeRun Pro Forma Federal
Return reflecting the DoeRun Federal Income Tax Liability on an estimated basis.
On the date that is seven business days prior to the due date (generally
February 15th) for each Combined State Tax return, DoeRun shall deliver to Renco
a DoeRun Pro Forma Combined State Return (together with the DoeRun Pro Forma
Federal Return, the “DoeRun Pro Forma Returns”) reflecting the relevant DoeRun
Combined State Tax Liability on an estimated basis. DoeRun’s preparation and
delivery of the DoeRun Pro Forma Federal Return shall include related schedules
and returns, including, but not limited to, preparation of Form 1118 or in the
alternative, a schedule reflecting what is on Form 1118, for purposes of
computing any separate foreign tax credit limitation under Section 904(d) of the
Code.

 

(iii)  Preparation and Delivery of Final Pro Formas. On or before September 1
following the end of the taxable year of any year for which payments are to be
made under this Agreement, Renco shall deliver to DoeRun a DoeRun Pro Forma
Federal Return reflecting the DoeRun Federal Income Tax Liability. On or before
October 15 following the end of the taxable year of any year for which payments
are to be made under this Agreement, Renco shall deliver to DoeRun a DoeRun Pro
Forma Combined State Return reflecting the relevant DoeRun Combined State Tax
Liability. As with the estimated DoeRun Pro Forma Federal Return delivered by
DoeRun under Section 2(b)(ii) of this Agreement, Renco’s preparation and
delivery of the DoeRun Pro Forma Federal Return hereunder shall include related
schedules and returns, including, but not limited to, preparation of Form 1118
or in the alternative, a schedule reflecting what is on Form 1118, for purposes
of computing any separate foreign tax credit limitation under Section 904(d) of
the Code.

 

(iv)  Reconciliation of Payments.  On or before September 1 following the end of
the taxable year of any year for which payments are to be made under this
Agreement, DoeRun shall pay to Renco, or Renco shall apply to the account of
DoeRun, to offset future payments under this Agreement by DoeRun to Renco, as
appropriate, an amount equal to the difference, if any, between:  (x) the DoeRun
Federal Income Tax Liability reflected on the DoeRun Pro Forma Federal Return
for such year, plus a net amount reasonably determined by Renco to cover DoeRun
Federal Income Tax Liabilities attributable to current or prior taxable years
that is not otherwise reflected in the DoeRun Pro Forma Federal Return for such
years; and (y) the aggregate amount of the quarterly payments of the DoeRun
Current Federal Income Tax Provision for such year made pursuant to
Section 2(b)(i) of this Agreement. On or before October 15 following the end

 

7

--------------------------------------------------------------------------------


 

of the taxable year of any year for which payments are to be made under this
Agreement, DoeRun shall pay to Renco the DoeRun Combined State Tax Liability as
reflected on the DoeRun Pro Forma Combined State Return.

 

(c)  Treatment of Adjustments.  If any adjustment is made in a tax return of the
Renco Consolidated Return Group, after the filing thereof, in which income or
loss of the DoeRun Group is included, then at the time of a Final Determination
of the adjustment, DoeRun shall pay to Renco or Renco shall apply to the account
of DoeRun (or Renco shall apply against amounts due from DoeRun under
Section 2(b)(iv) of this Agreement), to offset future payments under this
Agreement by DoeRun to Renco, as the case may be: (i) the difference between (x)
all net payments actually made under Section 2 with respect to the taxable year
covered by such tax return, and (y) all payments that would have been made under
Section 2 taking such adjustment into account, together with any penalties
actually paid, plus (ii) interest on such difference for each day, beginning on
the due date of such return without regard to extensions and ending on the date
of Final Determination, calculated at the rate determined, in the case of a
payment by DoeRun, under Section 6621(a)(2) of the Code as modified by
Section 6621(c) of the Code.

 

(d)  Preparation of Returns.  So long as the DoeRun Group is part of the Renco
Consolidated Return Group, Renco shall prepare and file such returns and any
other returns, documents or statements required to be filed with the Internal
Revenue Service with respect to the determination of the Federal Income Tax
liability of the Renco Consolidated Return Group and with the appropriate Taxing
Authorities with respect to the determination of the Combined State Tax
liability of the Renco Consolidated Return Group. With respect to such return
preparation, Renco shall not discriminate among any members of the Renco
Consolidated Return Group. Renco shall have the right with respect to any
consolidated Federal Income Tax returns or Combined State Tax returns that it
has filed or will file to determine (i) the manner in which such returns,
documents or statements shall be prepared and filed, including, without
limitation, the manner in which any item of income, gain, loss, deduction or
credit shall be reported; (ii) whether any extensions should be requested; and
(iii) the elections that will be made by any member of the Renco Consolidated
Return Group. Renco shall not take any unreasonable position in preparing the
DoeRun Pro Forma Returns; however, any dispute with respect to the filing of
such consolidated Federal Income Tax return or Combined State Tax return shall
be resolved pursuant to Section 7 of this Agreement. In addition, Renco shall
have the right to (i) contest, compromise, or settle any adjustment or
deficiency proposed, asserted or assessed as a result of any audit of any
consolidated or combined return filed by the Renco Consolidated Return Group;
(ii) file, prosecute, compromise or settle any claim for refund; and (iii)
determine whether any refunds to which the Renco Consolidated Return Group may
be entitled shall be received by way of refund or credited against the tax
liability of the Renco Consolidated Return Group; provided, however, that Renco
shall be obligated to act in good faith with regard to all members of the Renco
Consolidated Return Group included in the applicable returns. Each member of the
DoeRun Group hereby irrevocably appoints Renco as its agent and attorney-in-fact
to take any action (including the execution of documents) Renco may deem
necessary or appropriate to implement this Section 2(d).

 

8

--------------------------------------------------------------------------------


 

(e)  Notwithstanding any other provision herein contained, in no event shall
DoeRun be liable to Renco, pursuant to the terms hereunder, for any amount
relating to the Refinancing COD Income; provided, however, that nothing
contained herein shall preclude the voluntary payment by DoeRun to Renco,
directly or indirectly, of a dividend equal to such amounts when the declaration
and payment of such a divided by DoeRun would be permissible pursuant to the
terms of applicable law.

 

(f)  Notwithstanding any other provision herein contained, the Company shall not
make any payment hereunder which is violative of any of the agreements between
itself or any subsidiaries with any of its lending institutions, as in effect on
the date hereof.

 

3.                                       The Company (i) hereby acknowledges
that it is currently in breach of this Agreement on account of its failure to
provide Renco with certain reports, schedules and calculations required pursuant
to the terms hereof (“Delinquent Reports”) and (ii) agrees to provide Renco with
all such Delinquent Reports, together with any other reports, schedules and/or
calculations required pursuant to the terms hereof, no later than May 15, 2004
such that on the date that such Delinquent Reports and other reports are
delivered to Renco, the Company shall be in compliance with the terms of this
Agreement.

 

4.                                       The Company hereby covenants and agrees
with Renco that, at all times when it provides Renco with any reports, schedules
or pro forma returns required pursuant to the term hereunder, or otherwise at
any time Renco so requests, whether or not otherwise required pursuant to the
terms hereof, the Company shall supply Renco with such calculations, pro forma
tax returns, schedules and/or reports (in all cases, using the tax attributes in
effect on the closing day of the Doe Run Refinancing or, at Renco’s direction,
utilizing any other attributes) necessary so as to enable Renco to include the
Company and its subsidiaries as QSSSs in any tax return it is required to file.

 

5.                                       Term.  This Agreement shall expire in
the event that Renco no longer owns, directly or indirectly, at least 50 percent
of the DoeRun Group; provided, however, that all rights and obligations arising
hereunder shall survive until they are fully effectuated or performed unless
superseded by mutual agreement of the Parties.

 

6.                                       Successors.  This Agreement shall be
binding on and inure to the benefit of any successor, by merger, acquisition of
assets or otherwise, to any of the Parties hereto (including but not limited to
any successor of Renco and DoeRun succeeding to the tax attributes of such party
under Section 381 of the Code), to the same extent as if such successor had been
an original party hereto.

 

7.                                       Dispute Resolution.  If the Parties
hereto are unable to resolve any disagreement or dispute relating to this
Agreement, including the interpretation or application thereof, within 20 days,
KPMG LLP (or if no longer the auditor for Renco the current auditor of Renco)
shall resolve such disagreement or dispute. Any such resolution shall be binding
on the Parties to this Agreement without further recourse.

 

8.                                       Authorization, etc.  Each of the
Parties hereto hereby represents and warrants that it has the power and
authority to execute, deliver and perform this Agreement; that this Agreement
has

 

9

--------------------------------------------------------------------------------


 

been duly authorized by all necessary corporate action on the part of such
Party; that this Agreement constitutes a legal, valid and binding obligation of
each such Party; and that the execution, delivery and performance of this
Agreement by such Party does not contravene or conflict with any provision of
law or of its charter or bylaws or any agreement, instrument or order binding on
such Party.

 

9.                                       Section Captions.  Section captions
used in this Agreement are for convenience and underline reference only and
shall not affect the construction of this Agreement.

 

10.                                 Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO LAWS AND PRINCIPLES RELATING TO CONFLICTS OF LAW.

 

11.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same Agreement.

 

12.                                 Waivers and Amendments.  This Agreement
shall not be waived, amended or otherwise modified except in writing, duly
executed by all of the Parties hereto.

 

13.                                 Effective Date.  This Agreement shall be
deemed effective, upon execution hereof, as of October 30, 2002.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this agreement to be
executed by a duly authorized officer as of the date first above written.

 

THE RENCO GROUP, INC.

THE DOE RUN RESOURCES CORPORATION

 

 

 

 

By:

/s/John A. Siegel, Jr.

 

By:

 

/s/ MK Kaiser

 

 

Name:

 

John A. Siegel, Jr.

 

Name:

 

MK Kaiser

 

 

Title:

 

Vice President, Accounting

 

Title:

 

EVP & CFO

 

 

 

10

--------------------------------------------------------------------------------
